Case 2:19-cv-08096-SB-KES Document 21 Filed 09/30/20 Page 1 of 1 Page ID #:2422



  1
  2
  3                                                                     O
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JESSIE ABBOTT DURAN,                         Case No. 2:19-cv-08096-SB-KES
 12                 Petitioner,
 13          v.                                  ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION OF U.S.
 14    JIM ROBERTSON,                                 MAGISTRATE JUDGE
 15                 Respondent.
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
 19   other records on file herein, and the Report and Recommendation of the U.S.
 20   Magistrate Judge (Dkt. 17). No objections to the Report and Recommendation
 21   were filed, and the deadline for filing such objections has passed. The Court
 22   accepts the report, findings, and recommendations of the Magistrate Judge.
 23         IT IS THEREFORE ORDERED that Judgment be entered denying the
 24   Petition with prejudice.
 25
 26   DATED: September 30, 2020             ____________________________________
 27                                         STANLEY BLUMENFELD, JR.
                                            UNITED STATES DISTRICT JUDGE
 28
